                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 KEVIN R. BURKE,
      Plaintiff,

            v.                                         No. 3:17-cv-01955 (VAB)

 VISION GOVERNMENT SOLUTIONS,
 INC., TOWN OF FAIRFIELD, DONALD
 ROSS, JUNE PERRY, MARY KATE
 MOODY, AND ANNA M. DLUGOSZ,
        Defendants.


             RULING AND ORDER ON MOTIONS FOR SUMMARY JUDGMENT

        Kevin R. Burke (“Plaintiff”) sued the Town of Fairfield, Donald Ross, Vision

Government Solutions, Inc. (“Vision”), June Perry, Mary Kate Moody, and Anna Dlugosz under

42 U.S.C. § 1983 for alleged violations of his Second Amendment and Fourteenth Amendment

rights, as well as under Connecticut law for defamation, and intentional infliction of emotional

distress.

        For the following reasons, Defendants’ motion for summary judgment is GRANTED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A.       Factual Background

                 1. Town of Fairfield and Donald Ross

        Until April 30, 2015, Mr. Burke lived at 2425 Merwins Lane, Fairfield, Connecticut with

his wife, Maura Lee Wahlberg. Defs.’ Town of Fairfield and Donald Ross Statement of Material

Facts, ECF No. 68-2 ¶ 1 (Aug. 8, 2019) (“Fairfield/Ross SMF”); id. ¶ 15; see also Fairfield/Ross

Ex. A – Burke Dep., ECF No. 68-3 (Aug. 8, 2019) (“Burke Dep.”).




                                                1
       Mr. Burke has had “a pistol permit from the State of Connecticut” since 2011 or 2012.

Fairfield/Ross SMF ¶ 5.

       “On or about July 2, 2014, [Fairfield] contracted with Vision to assist the Town with the

revaluation of real property[.]” Vision Defs. – Additional Material Facts, ECF No. 70 ¶ 1 (Aug.

9, 2019) (“Vision MF”). June Perry worked for Vision “as the project manager of the Fairfield

Revaluation.” Id. ¶ 2. Mary Kate Moody worked for Vision “as a crew chief who oversaw the

data collectors.” Id. ¶ 3. Aaron Goldberg and Anna Dlugosz worked for Vision “as data

collectors, hired for the Fairfield Revaluation.” Id. ¶ 4. Data collectors visit properties and update

property field cards; they “physically measure the exterior or each building.” Id. ¶¶ 5-6.

       Mr. Ross worked for the Town of Fairfield for forty-one years before his retirement.

Fairfield/Ross SMF ¶¶ 7-8. From October 2011 until December 15, 2016, Mr. Ross served as the

Town Assessor. Id. He retired in 2016. Id. ¶ 29.

       On November 19, 2014, Mr. Goldberg and Ms. Dlugosz “visited [Mr. Burke’s p]roperty”

as part of their job as data collectors. Vison MF ¶ 7. “At some point after [Mr.] Goldberg and

[Ms.] Dlugosz began their exterior inspection, [Mr. Burke] exited the front door of his house and

walked across his lawn with his handgun holstered and called out to [Mr.] Goldberg.” Id. ¶ 9.

       Mr. Burke asked Mr. Goldberg to identify himself, id. ¶ 10; Mr. Goldberg “produced his

Vision identification card and Mr. Burke told him to leave the property[,]” id. ¶ 11. Mr. Burke

mentioned “he was licensed to carry a handgun and had been burglarized in the past.” Id. ¶ 12;

Pl.’s Statement of Material Facts in Opp’n to Fairfield/Ross, ECF No. 84 ¶ 12 (Sept. 29, 2019)

(“Pl. SMF Opp’n Fairfield/Ross”). Apparently, as Mr. Burke turned away from Mr. Goldberg,

“he saw [Ms.] Dlugosz approaching from the driveway.” Id. ¶ 13. At this time, Mr. Burke told

her not to “worry about the gun [because he is] licensed to carry.” Id. ¶ 14. Mr. Burke told Ms.



                                                   2
Dlugosz “to get off his property” and returned inside. Id. ¶ 15. Mr. Burke reiterates he never

unholstered or pointed a gun at anyone. Pl.’s Additional Material Facts, ECF No. 84 ¶ 1 (Sept.

28, 2019) (“Pl. Additional Facts”). Although they were not on the property, Ms. Moody and Ms.

Perry believe the gun was pointed at Mr. Goldberg. Id. ¶ 2

       After the visit to Mr. Burke’s property, Mr. Goldberg and Ms. Dlugosz returned to Town

Hall to the makeshift Vision office, Vision MF ¶ 16, and spoke to Mr. Ross about the incident.

Fairfield/Ross SMF ¶ 9. According to Mr. Ross, “both Mr. Goldberg and Ms. Dlugosz were

visibly shaken.” Id. ¶¶ 9, 25. “Mr. Ross contacted the Fairfield Police to report what occurred

and to document the incident.” Fairfield/Ross SMF ¶ 10. Mr. Ross also “notified his supervisor,

Robert Mayer, about the incident.” Fairfield/Ross SMF ¶ 26.

       Mr. Goldberg and Ms. Dlugosz spoke with Mr. Ross and later “went to the Fairfield

Police Department to ‘give a statement to have a record of what had taken place.’” Vision MF ¶

17.

        Later, on November 7, 2017, someone, a non-party to this action sent “a copy of a

printout from Fairfield’s CAMA system” for the property to Mr. Burke’s counsel. Vision MF ¶

19; Fairfield/Ross SMF ¶ 16 (“One member of the public, Tom Curran, was able to obtain a copy

of the alleged defamatory statement sometime in November 2017.”). CAMA refers to “Vision’s

Computer Assisted Mass Appraisal software system[.]” Vision Defs.’ Mem. in Support, ECF No.

71 at 3 (Aug. 8, 2019) (“Vision Mem.”).

       This person “testified that he obtained the printout . . . , which included the visit line

history notes, from an employee working behind the desk at Fairfield Town Hall because of a

‘printing issues [sic] with the public terminals.’” Id. ¶ 20. He also acknowledged that he was told

the visit line history notes were not public information. Id. ¶ 21. “The alleged defamatory



                                                  3
statement stated “NO CALLBACK LETTER – OWNER CAME OUT WITH GUN POINTED

AT DATA COLLECTORS POLICE REPORT FILED.” Fairfield/Ross SMF ¶ 12; Pl. SMF

Opp’n Fairfield/Ross ¶ 12.

        The parties also dispute the availability of the note to the public. Vision MF ¶ 18; Pl.

Statement of Material Facts in Opp’n to Vision Defendants, ECF No. 86 ¶ 18 (Sept. 30, 2019)

(“Pl. SMF Opp’n Vision”). Mr. Burke relies on expert testimony to demonstrate that the

statement “is public and that no would know who had accessed it and obtained a copy.” Pl. SMF

Opp’n Fairfield/Ross ¶ 30; see also Pl. SMF Opp’n Fairfield/Ross ¶ 11 (Mr. Burke’s counsel

discovered the “allegedly defamatory statement on the land records . . . .”).

        Mr. Burke argues that the statement on the record was defamatory “because it stated the

owner pointed a gun at data collectors.” Fairfield/Ross SMF ¶ 13; Pl. SMF Opp’n Fairfield/Ross

¶ 13; Burke Dep. 59:11-23 (“It’s first of all, false. Second of all, it has no business being put in

writing especially when it is false . . . it specifically states I pointed the gun at them.”).

        Mr. Ross denies inputting the allegedly defamatory statement into the CAMA system.

Fairfield/Ross SMF ¶ 14; Fairfield/Ross Ex. B – Ross Dep. 102:21-103:9, ECF No. 68-4 (Aug.

8, 2019) (“Fairfield/Ross - Ross Dep.”) (“Q: Who entered that information [the statement]? A: I

can say I did not not. Q: And how do you know you did not? A: Because I didn’t—I never

entered that kind of information onto a property record.”). In addition, “Vision is unable to

determine who entered the visit history note in the CAMA system.” Vision MF ¶ 24. Mr. Ross’s

actions after the incident have been scrutinized by Mr. Burke. Mr. Burke also claims that Mr.

Ross took a number of steps after the incident, including; “calling the police 3 times, driving to

the police station, [] interacting with [Ms.] Dlugosz about her reported trauma[,] . . . request[ing]

a list of property owners in Fairfield who owned firearms after the incident on November 19,



                                                    4
2014, . . . [and] [seeking] a list of Fairfield resident pistol permit holders . . . .” Id. Mr. Ross also

sought “a list of persons who had firearms in their home[,]” but “never received such a list.”

Fairfield/Ross SMF ¶ 23. Mr. Ross also claims to have been “unaware that the identifies of

persons who have pistol permits was not public record,” id. ¶ 27, and to have not been “aware of

the existence of the alleged defamatory statement until after [Mr. Burke] initiated the present

action.” Fairfield/Ross SMF ¶ 18.

        Mr. Burke claims that Mr. Ross is biased toward Ms. Dlugosz and unsympathetic to Mr.

Burke’s concerns about burglary. Pl. SMF Opp’n Fairfield/Ross ¶ 18. He insists Mr. Ross’s

actions indicate his bias and support the inference that Mr. Ross inputted the statement. Mr.

Burke considers that Mr. Ross’s attempt “to compile a list of permit holders for handguns[,]”

Burke Dep. 29:6-7, “combined with his other behavior,” id. 29:10, lead Mr. Burke to believe Mr.

Ross intended to have him arrested, id. 29:11. Neither Ms. Perry or Ms. Moody “received a gun

permit list from the Fairfield police department, and never disseminated such information to any

other individuals.” Vision MF ¶ 23.

        As of March 6, 2019, Mr. Burke had no “direct or circumstantial evidence,” Pl. SMF

Opp’n Fairfield/Ross ¶ 19, which supported “his claim that Mr. Ross inputted the alleged

defamatory statement[,]” Fairfield/Ross SMF ¶ 19.

        Mr. Burke is “unaware of a single person” who now knows he “has a pistol permit

because of” Mr. Ross or anyone hired by the Town of Fairfield. Fairfield/Ross SMF ¶ 21; Burke

Dep. 100:6-16. His “ability to have a pistol permit has not been affected in any manner.”

Fairfield/Ross SMF ¶ 28.

        Mr. Burke claims “his livelihood has been damaged” because “a background check may

discover the police report” and, after reading it, a potential employer could “conclude that [Mr.



                                                    5
Burke] pointed a gun at the date lister” and “would then decide not to offer [Mr. Burke] a job

because of the statement.” Fairfield/Ross SMF ¶ 32. The Town of Fairfield believes that this

claim is speculative and unfounded, id., while Mr. Burke contends his “concerns are not

unfounded but based on experience[,]” Pl. SMF Opp’n Fairfield/Ross ¶ 32 (citing Burke Decl. ¶¶

14-19).

          Although he seeks damages for emotional distress, Mr. Burke “has never been treated for

his emotional distress claim[.]” Fairfield/Ross SMF ¶ 41. Mr. Burke stated that the emotional

distress “ruins dinners with his wife when the topic is raised and that it impacts [his] sleep and

causes [stress] nightmares.” Id.; Burke Dep. 129:16-24.

          In April 2018, the current tax assessor removed the “allegedly defamatory notation.”

Vision MF ¶ 22.

          B.     Procedural History

          The Court assumes familiarity with the procedural history before these motions for

summary judgment. See Order, ECF No. 46 (Mar. 12, 2019) (granting in part and denying in part

Defendants’ motion to dismiss for lack of prosecution); Order, ECF No. 57 (Mar. 12, 2019)

(“Order Mot. to Dismiss”) (dismissing all federal constitutional claims against the Town of

Fairfield in Counts One and Two of the Complaint).

          On April 22, 2019, the Town of Fairfield and Donald Ross submitted an Answer to the

Complaint. Answer, ECF No. 58 (Apr. 22, 2019).

          On August 8, 2019, the Town of Fairfield and Ross moved for summary judgment. Mot.

for Summary Judgment, ECF No. 68 (Aug. 8, 2019).

          On August 9, 2019, Dlugosz, Moody, Perry, and Vision Government Solutions, Inc.

moved for summary judgment. Mot. for Summary Judgment, ECF No. 69 (Aug. 9, 2019).



                                                  6
       On September 29, 2019, Plaintiff filed a timely opposition to the Town of Fairfield and

Ross’s motion for summary judgment. Pl. Opp’n, ECF No. 83 (Sept. 29, 2019).

       On September 30, 2019, Plaintiff filed a timely opposition to Dlugosz, Moody, Perry and

Vision Government Solutions, Inc.’s motion for summary judgment. Pl. Opp’n, ECF No. 85

(Sept. 30, 2019).

       On October 10, 2019, the Town of Fairfield and Donald Ross filed a response to

Plaintiff’s statement of material facts (ECF No. 84). Response, ECF No. 93 (Oct. 10, 2019).

       On October 15, 2019, Dlugosz, Moody, Perry, and Vision Government Solutions, Inc.

filed a reply to Plaintiff’s opposition. Reply, ECF No. 94 (Oct. 15, 2019).

II.    STANDARD OF REVIEW

       A court will grant a motion for summary judgment if the record shows no genuine issue

as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986). The non-moving party may

defeat the motion by producing sufficient evidence to establish that there is a genuine issue of

material fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. at 247–48 (emphasis in the original).

       “[T]he substantive law will identify which facts are material.” Id. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Id.; see Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.




                                                 7
1996) (“[M]ateriality runs to whether the dispute matters, i.e., whether it concerns facts that can

affect the outcome under the applicable substantive law.” (citing Anderson, 477 U.S. at 248)).

       “The inquiry performed is the threshold inquiry of determining whether there is the need

for a trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson, 477 U.S. at 250. When a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates the absence of a genuine issue of

material fact,” the non-moving party must do more than vaguely assert the existence of some

unspecified disputed material facts or “rely on conclusory allegations or unsubstantiated

speculation.” Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation

omitted).

       The party opposing the motion for summary judgment “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Id. “If the evidence

is merely colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 250 (citing Dombrowski v. Eastland, 387 U.S. 82, 87 (1967); First Nat’l

Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290 (1968)).

       A court must view any inferences drawn from the facts in the light most favorable to the

party opposing the summary judgment motion. See Dufort v. City of N.Y., 874 F.3d 338, 343 (2d

Cir. 2017) (“On a motion for summary judgment, the court must ‘resolve all ambiguities and

draw all permissible factual inferences in favor of the party against whom summary judgment is

sought.’”). A court will not draw an inference of a genuine dispute of material fact from

conclusory allegations or denials, see Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011),




                                                 8
and will grant summary judgment only “if, under the governing law, there can be but one

reasonable conclusion as to the verdict,” Anderson, 477 U.S. at 250.

III.      DISCUSSION

          Because the Court already dismissed the federal claims against the Town of Fairfield, the

only federal claims for review now are the Second Amendment retaliation and due process

claims brought against Mr. Ross and the Vision Defendants. The Court will address each of the

claims in turn and if necessary, the remaining state law claims.

       A. Second Amendment Retaliation Claim

          “Section 1983 provides a federal remedy for ‘the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws’” by a person acting under the color of state

law. Golden State Transit Corp. v. City of Los Angeles, 493 U.S. 103, 105 (1989) (quoting 42

U.S.C. § 1983); see also Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (stating that section

1983 “provides ‘a method for vindicating federal rights elsewhere conferred,’ including under

the Constitution”) (quoting Baker v. McCollan, 443 U.S. 147, 144 n.3 (1979)). “Section 1983

does not itself grant substantive rights; rather it provides ‘a method for vindicating federal rights

elsewhere conferred.’” Williams v. City of New York, No. 99 CV 2697(ARR)(LB), 2006 WL

2668211, at *26 (E.D.N.Y. Sept. 11, 2006) (quoting Patterson v. Cty. of Oneida, N.Y., 375 F.3d

206, 225 (2d Cir. 2004)).

          “The first inquiry in any § 1983 suit. . . is whether the plaintiff has been deprived of a

right ‘secured by the Constitution and laws.’” Baker, 443 U.S. at 140 (quoting 42 U.S.C. §

1983). As to that inquiry in this case, the Second Amendment guarantees “the individual right to

possess

and carry weapons in case of confrontation.” District of Columbia v. Heller, 554 U.S. 570, 592



                                                    9
(2007). The Second Amendment’s protections apply to the states through the Due Process Clause

of the Fourteenth Amendment. McDonald v. Chicago, 561 U.S. 742, 750 (2010). Heller and

McDonald indicated “that Second Amendment guarantees are at their zenith within the home.”

Kachalsky v. Cty. of Westchester, 701 F.3d 81, 89 (2d Cir. 2012).

       “The fundamental inquiry in a retaliation claim is whether the claimant was punished for

the prior exercise of a constitutional right . . . [U]nconstitutional retaliation [does not occur]

unless the prior conduct targeted by the punishment was itself constitutionally protected.”

Kaminsky v. Schriro, No. 3:14-cv-01885 (MPS), 2016 WL 3460303, at *9 (D. Conn. June 21,

2016) (emphasis in the original). Courts typically find the Second Amendment pertinent when

legislatures attempt to restrict or limit ownership or possession of firearms. See N.Y. State Rifle

and Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 252 (2d Cir. 2015) (considering “whether the

Second Amendment permits the regulation of the assault weapons and large-capacity magazines

at issue”); Kwong v. Bloomberg, 723 F.3d 160, 166-69 (2d Cir. 2013) (finding that a $340 fee for

a three-year handgun license was constitutional); U.S. v. Decastro, 682 F.3d 160, 167-68 (2d Cir.

2012) (finding that a statute which prohibited “the transportation into one’s state of residence of

firearms acquired outside the state” does not substantially burden an individual’s Second

Amendment rights).

       The second inquiry is whether the plaintiff has shown that “[t]he conduct at issue ‘[was]

committed by a person acting under color of state law.’” Cornejo, 592 F.3d at 127 (Pitchell v.

Callan, 13 F.3d 545, 547 (2d Cir. 1994)). The challenged action must be “fairly attributable to

the State.” Lugar v. Edmonson Oil Co., 457 U.S. 922, 936-37 (1982).




                                                  10
              1. Count One: The Second Amendment Retaliation Claim against Mr. Ross

         Mr. Burke argues that he was retaliated against for the exercise of his Second

Amendment right and suffered damages because of that retaliation. Compl. ¶¶ 70-71. 1 In

response, Mr. Ross argues that there is no evidence in this record to support this claim.

         The Court agrees with Mr. Ross. 2

         First, there is nothing in this record indicating that Mr. Ross committed the act at the root

of Mr. Ross’s Second Amendment retaliation claim: the notation on the land records about Mr.

Burke’s alleged use of a gun. Indeed, as Mr. Ross points out, Mr. Burke “has admitted that he is

unaware of any specific evidence supporting his claim that Mr. Ross inputted the alleged

defamatory statement . . . . ” Fairfield/Ross Mem. At 5.

         At this stage of the case, Mr. Burke cannot rely on his own impressions to create a triable

issue of fact as to Mr. Ross’s participation in or entry of the visiting history line notation. See

Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997) (“[O]nly admissible evidence need be

considered by the trial court in ruling on a motion for summary judgment.”) (citing Beyene v.

Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181 (9th Cir. 1988)); eCommission Sol., LLC v. CTS

Holdings, Inc., No. 18-1672-cv, 2019 WL 2261457, at *2 (2d Cir. May 28, 2019) (finding that

“the admissibility of evidence on a motion for summary judgment is subject to the same rules


1
  Plaintiff mistakenly states that the Court dismissed Count One against Mr. Ross and only addressed the
Connecticut State Constitution Article 1, § 15 claim against Mr. Ross. Pl.’s Opp’n to Fairfield/Ross, ECF No. 83 at
2 (Sept. 27, 2019); see also Order Mot. to Dismiss (“The Court therefore GRANTS IN PART the motion to dismiss
and dismisses all federal constitutional claims against the Town of Fairfield in Counts One and Two of the
Complaint.”). In his Complaint, Mr. Burke alleged that the notion entered “in the land records that [Mr.] Burke
pointed a gun at [Mr. Goldberg and Ms. Dlugosz]” was retaliation for his exercise of his right to bear arms under the
Second Amendment and Article 1, § 15 of the Connecticut Constitution and denied him “notice or [the] opportunity
to be heard.” Compl. ¶ 70.
2
  Because a violation of a statute constitutional right is not cognizable under § 1983, the Court will decline review
of Mr. Burke’s Section 1983 claim based on Article I, § 15 of the Connecticut Constitution. See Raadvanksy v. City
of Olmstead Falls, 395 F.3d 291, (6th Cir. 2005) (“[A] claimed violation of a state constitutional right is not
cognizable under § 1983.”); Hansell v. Brazell, 85 F. App’x 237, 238 (2d Cir. 2004) (“In order to seek redress
through § 1983 . . . , a plaintiff must assert the violation of federal law.” (citing Blessing v. Freestone, 520 U.S. 329,
340 (1997)).

                                                           11
that govern the admissibility of evidence at trial” (citations omitted)); Scheiner v. Wallace, No.

93 CIV. 0062 (RWS), 1996 WL 633418, at *8 (S.D.N.Y. Oct. 31, 1996) (granting a motion for

summary judgment where plaintiffs introduced admissible evidence that did not create a genuine

issue of material fact).

        Second, there is no evidence in this record that Mr. Burke suffered any harm as a result of

this notation. Although not dispositive, Mr. Burke’s use of his firearm has not been affected in

any way, whether through restriction of his pistol permit or any other loss of any alleged right to

the use of a firearm. Cf. N.Y. State Rifle and Pistol Ass’n, 804 F.3d at 254 (“Neither Heller nor

McDonald . . . delineated the precise scope of the Second Amendment or the standards by which

lower courts should assess the constitutionality of firearms restrictions.”); Decastro, 682 F.3d at

165 (“[T]he natural explanation is that time, place and manner restrictions may not significantly

impair the right to possess a firearm for self-defense, and may impose no appreciable burden on

Second Amendment rights.”).

        Accordingly, the Court will dismiss Count One and Mr. Burke’s Second Amendment

claim as it relates to Mr. Ross.

            2. Count Two: The Second Amendment Retaliation Claim against the Vision
               Defendants

        The Vision Defendants, Vision Government Solutions, June Perry, Mary Kate Moody,

and Anna Dlugosz, argue that “there is no proof as to which—if any of the defendants—entered

the note into the CAMA system of which [Mr. Burke] complains.” Vision Mem. at 7 (emphasis

in the original). They also argue that when Mr. Burke became aware of the CAMA note, he no

longer owned the property. Id.

        While Mr. Burke argues that a separate lawsuit brought by Ms. Dlugosz is “a form of

retaliation against him for the exercise of a constitutional right,” Vision argues that it is not a

                                                  12
party to that lawsuit and that the lawsuit “is wholly unrelated to an action or policy of Vision.”

Id. Moreover, in Vision’s view, Ms. Dlugosz is not named individually in Count One and her

“conduct as a private citizen [] is outside the scope of her employment and entirely unrelated to

the revaluation work, [and therefore] does not trigger 42 U.S.C. § 1983 liability for Vision.” Id.

at 8.

        Vision also notes that Mr. Burke alleges violations of his state rights, under Article I, §

15 of the Connecticut Constitution, as part of his § 1983 claim. Vision Mem. at 13. He has not

“alleged a deprivation of a federally protected right” and so has no cognizable § 1983 claim. Id.

(emphasis in the original).

        Furthermore, to the extent Mr. Burke’s “claims against the corporate defendant Vision

rely on a Monell theory,” Vision Mem. at 5, Vision believes summary judgment is appropriate

“because [Mr. Burke] cannot prove the necessary components to support a Monell claim,” id. at

9. As a contractor hired by a governmental entity, in Vision’s view, it “can be found liable under

§ 1983 only where the [contractor] itself causes the constitutional violation at issue,” and there is

no such evidence in this record. Id. at 10.

        Mr. Burke agrees that “if the actual government entity [Fairfield] has been found not to

have committed constitutional violations pursuant to 42 U.S.C. § 1983 then . . . the same would

necessarily apply to [V]ision.” Pl.’s Opp’n to Vision Defs., ECF No. 85 at 3 (Sept. 30, 2019)

(“Pl. Opp’n to Vision”). While Mr. Burke does not oppose Vision’s motion for summary

judgment but does not abandon his claim, he “recognizes that the Court’s prior ruling forecloses

opposing these claims in the trial court.” Id. at 3.

        The Court agrees.




                                                  13
        For the same reasons that the Court has dismissed the Second Amendment retaliation

claims previously against the Town of Fairfield and now Mr. Ross, the Court will dismiss these

same claims against the Vision Defendants.

        Accordingly, the Court will dismiss Count Two and the Second Amendment retaliation

claims against the Vision Defendants.

    B. The Due Process Claims

        The Fourteenth Amendment provides that “[n]o State shall . . . deprive any person of life,

liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. “Procedural due

process imposes constraints on governmental decisions which deprive individuals of ‘liberty’ or

‘property’ interests within the meaning of the Due Process Clause of the . . . Fourteenth

Amendment.” Matthews v. Eldridge, 42 U.S. 319, 332 (1976).

        “The Due Process Clause of the Fourteenth Amendment requires states to operate in

accordance with the ‘fundamental principles of liberty and justice which lie at the base of all our

civil and political institutions.’” Hancock v. Cty. of Rensselaer, 882 F.3d 58, 64 (2d Cir. 2018)

(quoting Duncan v. Louisiana, 291 U.S. 145, 148 (1968)). Substantive due process requires

plaintiffs to show deprivation of a constitutional right under circumstances that were “arbitrary”

and “outrageous,” typically as demonstrated by conduct that “shocks the conscience.” See Natale

v. Town of Ridgefield, 170 F.3d 258, 262 (2d Cir. 1999) (quoting Rochin v. California, 342 U.S.

162, 172 (1962)). Violation of the substantive standards of the Due Process Clause requires

“conduct that is so outrageously arbitrary as to constitute a gross abuse of governmental

authority.” Id. at 259.

        The right to privacy is a type of liberty interest. O’Connor v. Pierson, 426 F.3d 187, 200

(2d Cir. 2005). “The privacy right takes two somewhat different forms: the right to personal



                                                14
autonomy (i.e., the right to make certain choices free of unwarranted government interference)

and the right to confidentiality (i.e., the right to hold certain information private.)” Id. at 201; see

also Doe v. City of N.Y., 15 F.3d 264, 267 (2d Cir. 1994) (“More precisely, this right to privacy

can be characterized as a right to ‘confidentiality,’ to distinguish it from the right to autonomy . .

. ”). “To prevail when challenging executive action that infringes a protected right, a plaintiff

must show not just that the action was literally arbitrary, but that it was ‘arbitrary in the

constitutional sense,’. . . ‘[O]nly the most egregious official conduct,’ [] that ‘shocks the

conscience,’ will subject the government to liability for a substantive due process violation based

on executive action.” O’Connor, 426 F.3d at 203 (citations omitted).

        “The Supreme Court has long implied that the zone of privacy protects ‘the individual

interest in avoiding disclosure of personal matters.’” Hancock, 882 F.3d at 65 (quoting Whalen v.

Roe, 429 U.S. 589, 599-600 (1977)). “Second Circuit law currently recognizes the right to

privacy in one’s personal information in a limited set of factual circumstances involving one’s

health and personal financial information[,]” which does not include the “[d]isclosure of one’s

name, address, and status as a firearm licensee. . .” Doe No. 1. V. Putnam Cty., 344 F. Supp. 3d

518, 540-41 (S.D.N.Y. 2018).

        Mr. Burke’s substantive due process claim fails for two reasons: he fails to assert a

privacy interest and fails to assert that such a privacy interest has been infringed. It is unclear that

the privacy interest in one’s status as a firearm permit holder would be protected by the right to

privacy under the federal Constitution. Id. at 541 (“Disclosure of one’s name, address, and status

as a firearm license is not one of the ‘very limited circumstances’ in which the Second Circuit

has found the right to privacy to exist.”)




                                                   15
           1. Due Process Claim Against Mr. Ross

       Connecticut law creates a privacy interest in firearm permits:

               the name and address of . . . a state or a temporary state permit to
               carry a pistol or revolver pursuant to subsection (b), or a local permit
               to carry pistols and revolvers issues by local authorities prior to
               October 1, 2001, shall be confidential and shall not be disclosed,


Conn. Gen. Stat. § 29-28(d). But this privacy interest comes with a significant exception—

disclosures made to law enforcement officials. Id. (“such information may be disclosed to law

enforcement officials acting in the performance of their duties. . . . ”).

       Here, Mr. Burke claims that Mr. Ross told the Fairfield Police Department about his

firearm license. Mr. Ross’s statements, however, expressly fall within Connecticut’s statutory

exception and thus cannot form the basis of a federal due process claim against Mr. Ross.

Furthermore, the status of a person’s firearm license is “not one of the ‘very limited

circumstances’ in which the Second Circuit has found the right to privacy to exist.”

Fairfield/Ross Mem. at 6 (quoting Doe No. 1, 344 F. Supp. 3d at 540).

       In any event, even if there was such a disclosure, Mr. Ross’s actions are not “‘so

egregious, so outrageous, that [they] may fairly be said to shock the contemporary conscience.’”

Pena v. DePrisco, 432 F.3d 98, 112 (2d Cir. 2005) (quoting Cty. of Sacramento v. Lewis, 523

U.S. 833, 847 n.8 (1998)). Analysis of action that “shocks the conscience is highly context

specific.” Bolmer v. Oliveira, 594 F.3d 134, 143 (2d Cir. 2010). Contacting the police and

discussing a person’s firearm permit is not so egregious or outrageous that it shocks the

conscience, nor was it arbitrary. See Matson v. Bd. of Educ. of City of N.Y., 631 F.3d 57 (2d Cir.

2011) (finding the disclosure of plaintiff’s fibromyalgia did not implicate a privacy right);

Lombardi v. Whitman, 485 F.3d 72 (2d Cir. 2007) (holding that federal agency officials making



                                                  16
false or misleading statements about the air quality at ground zero was deliberate indifference

which shocked the conscience); Bento v. City of Milford, 213 F. Supp. 3d 346, 358 (D. Conn.

2016) (“In order to establish a breach of constitutional rights to privacy and substantive due

process, [plaintiff] must ‘show not only that [defendants’] action was literally arbitrary, but that

it was arbitrary in the constitutional sense.”). It cannot be said that this act was truly “brutal and

offensive to human dignity.” Lombardi, 485 F.3d at 81 (citation omitted).

       As a result, there is no basis for a due process claim against Mr. Ross.

       Accordingly, the Court will dismiss the due process claim brought against Mr. Ross

under Count Two.

           2. Vision Government Solutions, Inc.

       As to the due process claims against the Vision Defendants, as these defendants point out,

“[t]here is no evidence that [Mr. Burke’s] handgun permit status was disclosed to anyone by the

Vision Defendants, and none of this points to a wrongful act or viable basis for a damage claim.”

Vision Mem. at 15. Likewise, “there is no evidence in the record [that] a Vision Defendant

undertook any action regarding [Mr. Burke’s] gun permit.” Id. Indeed, Mr. Burke “readily admits

that he knows of no person who learned of his pistol permit status through the conduct of any

defendant.” Id.

       The Court agrees.

       Consistent with the analysis of the failure of the due process claims against Mr. Ross, the

due process claims against the Vision Defendants also fail.

       Accordingly, the Court will dismiss the due process claims brought against the Vision

Defendants under Count Two.




                                                  17
   C. Qualified Immunity Counts One and Two

       While the Court grants summary judgment on Counts One and Two for the reasons

discussed above, the Court also notes that even if those grounds for dismissal did not exist, that

qualified immunity as to all of the defendants—including with respect to the Vision Defendants

to the extent they are considered to be governmental actors for purposes of this case—is

appropriate.

       “The doctrine of qualified immunity protects government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); see also Huth v. Haslun,

598 F.3d 70, 72 (2d Cir. 2010) (“To overcome the defense of qualified immunity, a plaintiff must

show both (1) the violation of a constitutional right and (2) that the constitutional right was

clearly established at the time of the alleged violation.” (citing Pearson, 555 U.S. 223)). “A

defendant is entitled to qualified immunity only if he can show that, viewing the evidence in

light most favorable to plaintiffs, no reasonable jury could conclude that the defendant acted

unreasonably in light of the clearly established law.” Golodner v. Berliner, 770 F.3d 196, 205

(2d Cir. 2014) (quoting Demoret v. Zegarelli, 451 F.3d 140, 148 (2d Cir. 2006)).

       Mr. Ross is entitled to qualified immunity on Counts One and Two.

       To the extent Mr. Burke’s allegations against Mr. Ross arise from his alleged inputting of

the defamatory statement into the CAMA system or Mr. Burke’s alleged property interest in the

contents of the tax assessor records, Mr. Ross is entitled to qualified immunity. In both instances,

Mr. Ross was clearly acting in his capacity as town assessor. See Vega v. Hempstead Union Free

Sch. Dist., 801 F.3d 72, 82 (2d Cir. 2015) (“A state employee acting in his official capacity is



                                                 18
acting ‘under color of state law.’”). Furthermore, as evidenced by the Second Circuit’s murky

precedent on the contours of an individual’s Second Amendment rights, the right Mr. Burke

claims was violated was not clearly established at the time Mr. Ross acted. See Mullenix v. Luna,

136 S.Ct. 305, (2015) (“A clearly established right is one that is ‘sufficiently clear that every

reasonable official would have understood that what he is doing violates that right.’” (citation

omitted)).

       The Vision defendants are similarly entitled to qualified immunity on Counts One and

Two. Even if Mr. Burke had adequately created a genuine issue of material fact that a Vision

defendant had entered the defamatory statement, the Second Amendment right violated was not

clearly established at the time of the incident. See X-Men Sec., Inc. v. Pataki, 196 F.3d 56, 65-66

(2d Cir. 1999) (An official is entitled to qualified immunity if the right was not clearly

established at the time of the conduct or if the defendant’s conduct was objectively reasonable

considering the rights clearly established at the time).

   D. Supplemental Jurisdiction

       Having determined that all federal claims over which the Court had original jurisdiction

should be dismissed, the Court may decline to exercise supplemental jurisdiction over Plaintiff’s

remaining claims under Connecticut law. 28 U.S.C. § 1367(c)(3); Kolari v. N.Y.-Presbyterian

Hosp., 455 F.3d 118, 122 (2d Cir. 206) (“[A] district court ‘may decline to exercise supplemental

jurisdiction’ if it ‘has dismissed all claims over which it has original jurisdiction.’” (quoting 28

U.S.C. § 1367(c)(3)).

       Once a district court’s discretion is triggered under § 1367(c)(3), it balances the

traditional ‘values of judicial economy, convenience, fairness, and comity’ in deciding whether

to exercise jurisdiction.” Id. (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)



                                                  19
and citing Itar-Tass News Agency v. Russian Kurier, Inc., 140 F.3d 442, 446-47 (2d Cir. 1998).

“In weighing these factors, the district court is aided by the Supreme Court’s additional guidance

in Cohill that ‘in the usual case in which all federal-law claims are eliminated before trial, the

balance of factors . . . will point toward declining to exercise jurisdiction over the remaining

state-law claims.’” Id. (quoting Cohill, 484 U.S. at 350 n. 7).]

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motions for summary judgment are GRANTED.

       The Clerk of the Court is respectfully directed to close this case.



       SO ORDERED at Bridgeport, Connecticut, this 15th day of January, 2020.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                 20
